JUDGMENT OF DISBARMENT

Pursuant to Rule 56(b), Rules of the Supreme Court of Arizona, and
Respondent EDWARD HOHN having consented to disbarment as a member of the State Bar of Arizona, and this Court having accepted the Consent to Disbarment,
IT IS ORDERED that EDWARD HOHN be and hereby is disbarred from the practice of law in the State of Arizona, effective the 2nd day of August, 1990.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, EDWARD HOHN shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED that pursuant to Rule 52(a)(8) and 53(e)(3), Rules of the Supreme Court of Arizona, the State Bar of Arizona is granted judgment against EDWARD HOHN for costs incurred by the State Bar of Arizona, the amount to be determined at a later date, together with interest at the legal rate from the date of this judgment.